


116 HRES 661 EH: Authorizing the Office of General Counsel of the House of Representatives to retain private counsel, either for pay or pro bono, in support of the ongoing inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach President Donald John Trump.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 661
In the House of Representatives, U. S.,

November 14, 2019

RESOLUTION
Authorizing the Office of General Counsel of the House of Representatives to retain private counsel, either for pay or pro bono, in support of the ongoing inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach President Donald John Trump.
 
 
That the Office of General Counsel of the House of Representatives is authorized to retain private counsel, either for pay or pro bono, in support of the ongoing inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump, President of the United States of America.   Cheryl L. Johnson,Clerk. 